Citation Nr: 1538876	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-29 996	)	DATE
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1151.

3.  Entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318.

4.  Entitlement to a special monthly pension based on the need for aid and attendance or housebound status.

5.  Entitlement to a disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD), for the purpose of accrued benefits.  
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953, and he died in June 2009.  The appellant, who is also now deceased, was the Veteran's surviving spouse.    

These matters are before the Board of Veterans' Appeals (Board) on appeal of a decision issued in January 2010 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board acknowledges that the appellant's adult daughter, who informed VA of the appellant's death, made a request for substitution as the claimant in this case in March 2012.  Further, if her request is deemed timely, to the extent that the appellant's daughter may have borne the expenses of the appellant's last sickness and burial, she may be awarded that amount in accrued benefits potentially owed to the appellant.  See 38 C.F.R. § 3.1000(a)(5).  As the appellant's daughter's request for substitution has not been adjudicated by the RO, the Board lacks jurisdiction over this issue, and the claim is therefore REFERRED to the RO for development.  See 38 C.F.R. § 3.101(e) (the agency of original jurisdiction will decide in the first instance all requests to substitute).



FINDING OF FACT

As reported by the appellant's daughter, and reflected in a submitted death certificate, the appellant died in December 2011, which was prior to the promulgation of a decision by the Board.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  Notably, the appellant had previously been substituted for the Veteran.  As noted in the introduction, the Board has referred a request for successive substitution.

ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


